BONDY, District Judge.
A request for admissions pursuant to Rule 36, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, is not subject to a motion to strike. Nekrasoff v. United States Rubber Co., D.C., 27 F. Supp. 953; Modern Food Process Co., Inc., v. Chester Packing & Provision Co., Inc., D.C., 30 F.Supp. 520. See Moore, Federal Practice, pp. 2660, 2661; cf. Banca Nazionale Di Credito v. Equitable Trust Co., 221 App.Div. 555, 224 N.Y.S. 617.
It may be noted, however, contrary to the defendant’s contention, that it has been held that the word “therein” as used in Rule 36 is not limited to facts contained in documents, but includes all facts relevant to the pleadings and set forth in the re*123quest. Walsh v. Connecticut Mut. Life Ins. Co., D. C., 26 F.Supp. 566; McCrate v. Morgan Packing Co., D.C., 26 F.Supp. 812; see Moore, Federal Practice, pp. 2652, 2653.
The motion accordingly is denied.